       Case: 3:18-cr-00225-JZ Doc #: 79 Filed: 03/05/21 1 of 3. PageID #: 970




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                     )      CRIMINAL NO.: 3: 18 CR 225
                                              )
       Plaintiff,                             )
                                              )      JUDGE JACK ZOUHARY
       vs.                                    )      MAGISTRATE JAMES R. KNEPP
                                              )
                                              )
JARED J. DAVIS,                               )
                                              )
       Defendant.                             )
                                              )

                                   MOTION FOR RELEASE
                                     OF DOCUMENTS

       Now comes the Defendant, Jared J. Davis, by and through undersigned counsel, Friedman

& Nemecek, L.L.C., and hereby makes the instant Motion for the Release of Documents.

Specifically, Mr. Davis is requesting that Documents #46, which is currently filed under seal, be

released into his possession. In support thereof, counsel avers the following:

   1. On or about November 30, 2018, Defendant filed a Motion to Modify Conditions of

Release i.e. Secured Bond. (Doc. #45). In the motion, Defendant requested that this Honorable

Court release fifteen (15) properties that were secured as bond.

   2. As part of said filing, Defendant attached Exhibit D, which contained a full list of the

properties in which Defendant was requesting to be released. (Doc. #46). However, due to the

sensitive nature of the information contained therein, i.e. addresses, the exhibit was filed under

seal with permission of the Court. (Doc. #44, 46).

   3. On or about December 21, 2018, this Honorable Court granted Defendant’s request to

release the properties contained in Exhibit D of his above-referenced Motion. (Doc. #47).

   4. Recently, one of the properties that was released via the Court’s December 21, 2018 ruling
       Case: 3:18-cr-00225-JZ Doc #: 79 Filed: 03/05/21 2 of 3. PageID #: 971




was sold by Defendant. The sale is expected to have a closing date of March 15, 2021.

   5. In order for the sale to be finalized, Defendant must provide proof of marketable title.

Currently, the property in question has a lien as a result of Defendant’s bond. As such, the County

Recorder is requesting that Defendant provide proof that the property in question was released by

this Honorable Court. To satisfy this requirement, Defendant is expected to provide certified copies

of the Order which granted release (Doc. #47), and the list of properties released (Doc. #46).

   6. As stated above, Doc. #46 has been filed under seal, and is therefore not obtainable outside

an Order from this Honorable Court. Accordingly, Defendant stands before this Honorable Court

and requests that an Order be issued, thereby releasing Document #46 to Defendant.

   WHEREFORE, the Defendant, Jared J. Davis, hereby respectfully requests that the Court

issue an Order releasing Document #46, which is currently under seal, so that he may move

forward with the sale of the previously released property.



                                              Respectfully submitted,



Dated: March 5, 2021                          /s/ Ian N. Friedman
                                              IAN N. FRIEDMAN (0068630)
                                              MADELYN J. GRANT (0098165)
                                              ERIC C. NEMECEK (0083195)
                                              Counsel for Defendant
                                              Friedman & Nemecek, L.L.C.
                                              1360 East 9th Street, Suite 650
                                              Cleveland, OH 44113
                                              P: (216) 928-7700
                                              E: inf@fanlegal.com
                                              E: mjg@fanlegal.com
                                              E: ecn@fanlegal.com
       Case: 3:18-cr-00225-JZ Doc #: 79 Filed: 03/05/21 3 of 3. PageID #: 972




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice was filed by CM/ECF on the 5th day

of March, 2021, which will send a notification of such filing electronically to the following: Segev

Phillips, Assistant United States Attorney, 801 Superior Avenue, Cleveland, Ohio 44113.



                                                     Respectfully submitted,


                                                     /s/ Ian N. Friedman____
                                                     IAN N. FRIEDMAN
                                                     MADELYN J. GRANT
                                                     ERIC C. NEMECEK
                                                     Counsel for Defendant
